W. C. DAVIS, Judge,
dissenting.
I dissent to this disposition of appellant’s ground of error. Appellant was charged with the unlawful appropriation of the vacuum cleaner. She was not charged with the attempted theft of the refund money. When she put the vacuum cleaner in her shopping cart, took it to the courtesy booth, presented a receipt for the item, and claimed to have purchased it earlier, this was sufficient to constitute the unlawful appropriation. Appellant had exercised control over the property. It was not necessary, as the opinion by Judge Phillips implies, for her to have left the store with the item in order to constitute an appropriation of the item. While the complainant testified that it was not unusual for shoppers to place items in their shopping carts and walk around with them, this is not all that appellant did. Further, this cannot be construed as consent for shoppers to take items to the courtesy booth and claim to have purchased them earlier and demand the purchase price back.
The record reflects that the prosecutor asked the complainant:
“Q. [Prosecutor]: Would you refund on an item if a person said ‘These are yours, but I want you to give me money for them anyway’?
“A. [Complainant]: Would I do that?
“Q. Yes.
“A. No.
“Q. So you have to establish proof of ownership first?
“A. Yes.”
This testimony of the complainant should be sufficient to establish that appellant’s act in appropriating the property, claiming to have paid for it earlier, and demanding a *899refund, was done without the effective consent of the owner. The act which constituted the offense herein was appellant’s exercise of control over the vacuum cleaner with the representation as to ownership which she made at the courtesy booth. The evidence should be sufficient to prove that she committed theft.
I dissent.
Before the court en banc.